Title: To James Madison from James H. Boyle, 16 April 1813
From: Boyle, James H.
To: Madison, James


Sir,
Lake Ontario Sackets Harbour April 16th. 1813.
The late appointments and promotions made in the 2nd. and 3rd. Regiments of Artillery are viewed and felt, with feelings of the most lively kind—so much so, that a remonstrance has been sent on, to the Honle. Secretary of War, signed by Col. Macomb and every officer here present of his regiment, complaining of the injustice done them—of promoting citizens and officers of other Regiments over their heads.
Similar circumstances have induced all the officers of the 25th. Infantry, to forward on a remonstrance, setting forth their grievances in a moving & impressive manner. Also the man, who has almost devoted the best of his days to the Service, who has courted danger in every shape, who has undergone all the Fatigues and Hardships of a winters campaign, in this inclement climate, and who is willing to sacrifice his life, his little all, for the Honor and happiness of Country, has some reason to complain, (particularly,) when he beholds his only hope of reward, bestowed upon officers of an other regiment and upon Citizens; who have scarcely ever Seen a Soldier in full uniform; or, have ever heard the fire of a Cannon.
Ample docuements and Letters, could be Obtained; from my former & Present commanding officer, expressive of the zeal and enterprize which has at all times been manifested by me, for the Service, and of the Deprivations and sufferings which I have undergone since stationed here. But feel too proud to ask, too independant to recieve them—I stand alone upon my humble merit. The warm and disinterested recommendation of the whole of the Kentucky and one third of the Pensylvania Delegation; in my behalf to the Honle. W. Eustis, for the commission which I now hold, bears honorable Testimony to him and to my Country, that I am neither unworthy, or, undeserving of its confidence.
The promotion of Col. Izard to a Brigadier, leaves a vacancy of a Majority in the 2nd Regiment of Artille[r]y: my former services, in the Marine Corps, give me claims over, every capt. in that regiment also over every one in my own, having originally held an elder commission than any in it.
From these considerations, I appeal to you Sir; feeling the fullest confidence that my former Services and present pretensions for promotion, will not be passd. over unoticed. With the Highest Sentiments of Respect, I have the Honor to be, your most obedient & Most humble Servant
James H. BoyleCapt. 3rd. R. U.S. Artillery
